Citation Nr: 1704436	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for right arm numbness, to include carpal tunnel syndrome, claimed as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for left arm numbness, to include carpal tunnel syndrome, claimed as secondary to a service-connected cervical spine strain.

3.  Entitlement to a rating in excess of 10 percent for a cervical spine strain.  

4.  Entitlement to a rating in excess of 20 percent for temporomandibular joint disorder (TMJ), with headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2015 decision, the Board granted a 20 percent rating for TMJ; denied an increased rating for a cervical spine strain; and denied service connection for right and left arm numbness.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the Board's decision, and remand the matter for readjudication in compliance with directives specified.  The Court issued an order in May 2016 granting the Joint Motion and returned the case to the Board.


This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

In light of the Joint Motion and upon review of the claims file, the Board finds that additional development is required.  38 C.F.R. § 19.9 (2016).

In the Joint Motion, the parties indicated that VA did not fulfill its duty to assist the Veteran in obtaining VA treatment and private medical records.  38 C.F.R. § 3.159(c) (2016).  The claims file currently includes VA treatment records dated through September 2012; however, the Veteran has received treatment from VA since then.  See, September 2013 VA treatment record submitted by the Veteran; Bd. Hrg. Tr. at 12-13.  In addition, there are outstanding private treatment records from Dr. K.P. (initials used to protect privacy) and the referring physician, Dr. K.  See, June 2009 statement; and May 2009 treatment record from Dr. K.P.  Therefore, a remand is necessary so that an attempt can be made to obtain these records.

In addition, the Veteran has submitted evidence indicating that her cervical spine disability and TMJ have worsened since she was last evaluated in 2012.  See, e.g., May 5, 2015 treatment record from Garden Chiropractic.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of these disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that the Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that the additional VA examinations for the Veteran's service-connected cervical spine strain and TMJ need to address these factors.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right and left arm numbness, cervical spine, and TMJ, including Dr. K.P. and Dr. K.  (See, June 2009 Veteran statement; and May 2009 treatment record from Dr. K.P. for full names).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Alaska VA Healthcare System dated since September 2012.

2.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected cervical spine strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the aforementioned service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine strain.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected TMJ.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the aforementioned service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's TMJ.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should specifically consider and discuss whether a referral for consideration of an extraschedular evaluation for TMJ, pursuant to 38 C.F.R. § 3.321(b), is appropriate.

If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




